Name: Regulation (EEC) No 1004/74 of the Commission of 26 April 1974 amending Regulation No 45/64/EEC on applications for aid submitted to the Guidance Section of the EAGGF
 Type: Regulation
 Subject Matter: NA;  information technology and data processing;  executive power and public service
 Date Published: nan

 No L 114/ 14 Official Journal of the European Communities 27. 4 . 74 REGULATION (EEC) No 1004/74 OF THE COMMISSION of 26 April 1974 amending Regulation No 45/64/EEC on applications for aid submitted to the Guidance Section of the EAGGF Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Standing Committee for Agricultural Structures , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 17/64/EEC (') of 5 February 1964 on the conditions for granting aid from the European Agricultural Guidance and Guarantee Fund, which was last modified by Regula ­ tion (EEC) No 2809/73 (2 ), and in particular Article 20 (6) thereof ; Whereas Article 2 of Commission Regulation No 45/64/EEC (3 ) of 28 April 1964 on applications for aid submitted to the Guidance Section of the EAGGF lays down that five copies of each application shall be submitted ; Whereas the submission of three copies is sufficient ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation No 45/64/EEC is replaced by the following : 'Three copies of each application and of all informa ­ tion relating thereto shall be submitted .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the liitropeitn Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 26 April 1974 . /'Or the Commission The President Francois-Xavier ORTOl.l (') OJ No 54 , 27 . 2 . 1964 , p. S86/64 . (2 ) OJ No 1 . 290 , 17 . 10 . 197 5 , p. I. (') OJ No 71 , 6 . 5 . 1964 , p. I I 17/ 64 .